Citation Nr: 1512882	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-21 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether a valid substantive appeal (VA Form 9) was filed with regard to a May 2011 rating decision that, in pertinent part, denied service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION


The Veteran had active duty service from April 1975 to December 1976.  This matter came before the Board of Veterans' Appeals (Board) on appeal from May 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that although the issue regarding a timely VA Form 9 was characterized as one of service connection for tinnitus, a review of the record reflects that the procedural matter of whether a timely VA Form 9 was filed must first be addressed.  Thus, the issue has been recharacterized accordingly.


FINDINGS OF FACT

1.  The RO issued a rating decision in May 2011 that, in pertinent part, denied service connection for tinnitus.

2.  The RO received the Veteran's timely notice of disagreement in June 2011, and a statement of the case (SOC) was sent to the Veteran in August 2012.

3.  The RO received a VA Form 9 from the Veteran's revoked representative later in August 2012; a valid VA Form 9 was never received.



CONCLUSION OF LAW

The Veteran did not submit a valid substantive appeal with regard to the May 2011 rating decision.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 3.109, 20.200, 20.202, 20.302, 20.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.4, 20.101.  The decision as to the timeliness and adequacy of a substantive appeal will be made by the Board.  38 U.S.C.A. § 7108; 38 C.F.R. § 20.101(c), (d).

Under VA regulations, an appeal consists of a timely filed NOD and, after a SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information. Proper completion and filing of a substantive appeal are the last actions an appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202.

The substantive appeal must be filed within 60 days from the date that the RO mails the SOC to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the original determination being appealed, whichever period ends later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC, and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  An extension of the 60-day deadline to file the substantive appeal may be granted for good cause shown.  A request for such an extension must be made in writing prior to the expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303.  The RO may close an appeal without notice to an appellant for failure to respond to an SOC within the period allowed.  38 C.F.R. § 19.32.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim. 

The Veteran filed a claim for service connection for tinnitus in October 2010.  This claim was denied by the RO in May 2011 and the Veteran filed a timely notice of disagreement in June 2011.  At this time, the Veteran was represented by Veterans of Foreign Wars (VFW).  Subsequently, in July 2012, the Veteran revoked VFW's representation by submitting a VA Form 21-22 appointing Disabled American Veterans (DAV) as his representative.  In August 2012, a statement of the case (SOC) was issued to the Veteran (and VFW), along with a notification letter, and later that month, VFW submitted a VA Form 9.

The Board notes that although the SOC was initially sent to VFW (instead of correctly to DAV), this administrative error was corrected when the RO contacted DAV in August 2012 to advise them of the error and requested that DAV contact the Veteran to determine if he wished to pursue his appeal for tinnitus, and if so, to submit a valid VA Form 9.  In September 2012, DAV notified VA that they had made several attempts to contact the Veteran regarding this matter and that he had not responded.  The Board notes that since this time, neither the Veteran, nor his representative, has submitted no further correspondence regarding the matter of service connection for tinnitus.  Notably, he submitted a notice of disagreement in September 2012 regarding a separate matter.  Subsequently, in September 2013, the Veteran revoked DAV's representation by submitting a VA Form 21-22 appointing the Missouri Veterans Commission as his representative.  

Accordingly, the record does not contain a valid substantive appeal (or a request for an extension of time in which to file a substantive appeal) regarding the matter of service connection for tinnitus.  Thus, the Board concludes that it does not have jurisdiction to consider the Veteran's underlying claim, and the appeal is denied.

Because the issue addressed herein is a procedural claims-processing issue and not the underlying claim for VA benefits, the notice and assistance provisions under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001); see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  


ORDER

The appeal is denied.




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


